The action of the lower court should be affirmed; but I am not prepared to say that when § 2166 says: "All personal property taxes shall be a lien upon the property assessed from and after date upon which assessment is made" it means "all personal property taxes shall be a lien upon the property assessed from and after the date upon which assessment is made so long as said property remains in the hands of the owner." The legislature has not so stated it. I believe in the affirmance of the judgment because the statute does not make provision for the enforcement of such lien by destraint when the property has passed into the hands of a subsequent purchaser who buys in good faith. As this is a case where it is attempted to collect taxes by distraint under such condition the judgment is correct.